Citation Nr: 0635823	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  00-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee tendonitis with postoperative 
arthroplasty residuals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right knee tendonitis with postoperative arthroplasty 
residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1990 to January 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs Regional Office in Indianapolis, Indiana 
(the RO).

Procedural history

The increased rating claim

In a September 1993 RO rating decision, service connection 
was granted for right knee tendonitis.  A 10 percent 
disability rating was assigned.

In an April 2000 decision, the RO denied the veteran's claim 
for entitlement to an increased rating for his service-
connected right knee disability.  The veteran disagreed with 
that determination, and his appeal was perfected with the 
timely submission of a substantive appeal (VA Form 9) in July 
2000.

The veteran's increased rating claim was remanded by the 
Board in May 2003 for additional procedural development.  
Such was accomplished.  The veteran testified before a 
decision review officer (DRO) in regards to the increased 
rating issue at the Indianapolis RO in July 2005.  The DRO 
conducted a de novo review of the increased rating claim and 
confirmed the RO's findings in a January 2006 supplemental 
statement of the case (SSOC).  The veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings. 

The service connection claim

In a February 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  As will be detailed further in the 
REMAND portion below, the veteran filed a notice of 
disagreement as to the February 2005 decision.  A statement 
of the case (SOC) has not been issued as to the issue of 
entitlement to service connection for a low back disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND
Although regretting the necessity of having to once again 
remand this case, for reasons explained immediately below the 
Board finds that a remand is required.

Reasons for remand

The increased rating claim

Additionally, the veteran has indicated his desire for a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  See veteran's statement dated March 8, 2005; see also 
the VA Form 9 dated January 26, 2006.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2006).  The 
importance of responding to a request for a hearing is 
recognized under 
38 C.F.R. § 20.904(a)(3) (2006), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  

The service connection claim

As was described in the Introduction above, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability in a February 2005 rating decision.  The 
veteran has since expressed disagreement with that decision.  
See veteran's statement dated March 8, 2005; see also a VA 
Form 9 dated January 26, 2006.  A statement of the case (SOC) 
pertaining to that issue has yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claims to the agency of 
original jurisdiction so that a SOC may be issued.  

The Board notes that the veteran may want to testify as to 
his secondary service connection claim as well, should he 
perfect an appeal as to such after the AMC issues a SOC.  
Therefore, the AMC should delay scheduling him for a hearing 
until after he has perfected an appeal of that issue or has 
failed to do so within the requisite time period.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should issue a SOC pertaining 
to the issue of entitlement to service 
connection for a low back disability, 
to include as secondary to the 
service-connected right knee 
tendonitis with postoperative 
arthroplasty residuals.  In connection 
therewith, the veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.

2.  After waiting to see whether the 
veteran perfects an appeal of the 
secondary service connection issue, VBA 
should then schedule the veteran for a 
personal hearing in Washington, D.C.  The 
veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West 2002).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

